Citation Nr: 9915423	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-19 843	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel







INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.


FINDING OF FACT

The claim of entitlement to service connection for migraine 
headaches is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for the disability at 
issue.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claims.  38 
U.S.C.A. § 5107(a)(West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  For the reasons set forth below, the 
Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claims of 
entitlement to service connection for migraine headaches is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, at 93; Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy, id.

The veteran's report of service entrance examination was 
negative for migraine headaches.  The service medical records 
are negative for findings of chronic or migraine headaches.  
While the service medical records show that in December 1973 
and January 1974 the veteran complained of headaches on the 
right side of his head, there is no diagnosis of migraine 
headaches.  The report of service separation examination, 
date stamped April 1975, disclosed that no diagnosis of 
migraine headaches was present.  

A private medical examination report from John Segerson, M.D. 
reveals that the veteran denied headaches of any kind.

The veteran's initial claim for VA disability compensation 
benefits for migraine headaches was received at the M&ROC in 
August 1997, more than 20 years following final service 
separation.  In support of his claim the veteran indicated 
that he was treated for migraine headaches while on active 
duty and that he had continued to receive  treatment since 
discharge.  Most recently he was receiving treatment at from 
VA.  

A July 1996 VA outpatient treatment note reveals that the 
veteran complained of headaches.  In January 1997 the veteran 
indicated that the headaches had increased in severity.  The 
veteran was first diagnosed with migraine headaches in a 
November 1998 VA outpatient note.  

None of the above-listed medical records contain a diagnosis 
linking or relating the veteran's postservice migraine 
headaches to any inservice pathology.

The Board finds that the veteran's claims of entitlement to 
service connection for a migraine headaches is not well 
grounded.  The Court has held that in order to establish a 
well-grounded claim, there must be (1) competent evidence of 
a current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; together with (3) evidence of a nexus between the 
inservice injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995), affirmed per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
In this case, the requirement of item (1) is satisfied as to 
the issue of entitlement to service connection for migraine 
headaches because VA medical records contain diagnoses of 
such condition.  

Further, the requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met.  
While the service medical records show that the veteran 
complained of headaches in December 1973 and January 1974, 
they were not diagnosed as migraine or chronic headaches.  
Furthermore, migraine headaches were not diagnosed during the 
remainder of his active service or at the time of service 
separation, or for many years after final service separation.  
To the contrary, the veteran's service separation examination 
shows no diagnosis of migraine or chronic headaches.  

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service, as shown by service records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence. 

Further, while the veteran's assertions must generally be 
regarded as credible for purposes of determining whether a 
well-grounded claim has been submitted, the Court has held 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93; 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Grottveit, at 93.  The Board finds that the requirements of 
item (2) are not met as to the claims for service connection 
for migraine headaches because the veteran's assertion that 
he developed migraine headaches in service is not supported 
by the clinical evidence.

Finally, the appellant has not met the requirement of item 
(3), that he present evidence of a nexus between an inservice 
injury or disease and any current disability in the form of 
medical evidence.  The Court has held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit, at 93.  The 
appellant has not provided any competent medical opinion or 
authority which supports or substantiates his opinions that 
his current migraine headaches are related to any pathology 
shown during active service.  In the absence of competent 
medical evidence creating such a nexus, the requirement of 
item (3) is not met as to the issue of service connection for 
migraine headaches.

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claim of entitlement 
to service connection for migraine headaches is well 
grounded.  Accordingly, it is denied.

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting competent medical 
evidence linking or relating migraine headaches to pathology 
experienced during active service.  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for migraine headaches not having been submitted, 
it is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

